DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
All amendments to the claims filled on 6/9/2022 have been entered and the action follows:

Allowable Subject Matter
Claims 1-3, 5-14 and 16-22 are allowed.
The following is an examiner’s statement of reasons for allowance: Per the applicants amendments to the claims are persuasive arguments filled on 6/9/2022 (see Remarks) all the rejections to the claims are withdrawn and claims are allowed.  Furthermore, claims are allowed because the prior art taken alone or in combination with fails to disclose or teach pose estimation method, that includes obtaining an event stream, captured by an event-based vision sensor, light-emitting devices, of a target object, flickering at a first frequency; obtaining a polarity change period of at least one pixel based on the event stream; determining, from among the at least one pixel, at least one target pixel to which the polarity change period of the at least one pixel has a periodicity in relation to the first frequency; generating, from among the at least one pixel, an image frame sequence using the at least one target pixel; extracting, from the generated image frame sequence, a feature sequence including feature vectors corresponding to the at least one target pixel; and estimating a pose sequence of the target object using a pose sequence estimation deep neural network (DNN) model provided the extracted feature sequence, as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIKKRAM BALI whose telephone number is (571)272-7415. The examiner can normally be reached Monday-Friday 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIKKRAM BALI/Primary Examiner, Art Unit 2663